FILED
                            NOT FOR PUBLICATION
                                                                            MAR 27 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARIA ARCELIA TOVAR-VASQUEZ,                     No.   14-72232

              Petitioner,                        Agency No. A201-107-724

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 8, 2018
                               Seattle, Washington

Before: RAWLINSON and CHRISTEN, Circuit Judges, and FREUDENTHAL,**
Chief District Judge.

      Maria Arcelia Tovar-Vasquez (Tovar-Vasquez), a native and citizen of

Mexico, petitions for review of an order of the Board of Immigration Appeals

(BIA) dismissing her appeal of a decision from an Immigration Judge denying

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Nancy Freudenthal, Chief United States District Judge
for the District of Wyoming, sitting by designation.
asylum, withholding of removal, and relief under the Convention Against Torture

(CAT).

      Tovar-Vasquez undoubtedly was subjected to persecution and torture in

Mexico. Unfortunately, the persecution and torture were at the hands of her

brother, who suffered from mental health issues and the effects of substance abuse.

This record before the IJ reflects that Tovar-Vasquez was unable to establish any

connection between the persecution she suffered and any protected ground.1 See

I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (noting that a petitioner is

entitled to asylum relief if she can establish persecution “on account of race,

religion, nationality, membership in a particular social group, or political opinion”)

(citations omitted). Consequently, the denial of asylum and withholding of

removal was based on substantial evidence. See id. (reviewing for substantial

evidence).

      The denial of CAT relief was also supported by substantial evidence because

Tovar-Vasquez failed to show that the government was unable or unwilling to

intercede on her behalf. See Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir.

2016), as amended. As the BIA noted, Tovar-Vasquez testified that the police



      1
       For this reason, we need not remand to the BIA under Barajas-Ramero v.
Sessions, 846 F.3d 351 (9th Cir. 2017).
                                           2
responded to her call for assistance following one assault by her brother, but she

refused to press charges. On this record, Tovar-Vasquez’s CAT claim fails.

      PETITION DENIED.




                                          3